Title: To Thomas Jefferson from Edward Rutledge, 14 October 1786
From: Rutledge, Edward
To: Jefferson, Thomas



Dear Sir
New York October 14th: 1786.

On my arrival in this City a few Weeks ago, I was told that you had made some Communications to Congress on the Subject of the Staple Commodity of Carolina; and on application to our mutual Friend Mr. Jay I obtained an Extract of your Dispatch, of the 27th of May last. I think you my dear Sir, for the Interest which you have taken in this Business, and I am persuaded my Countrymen will be truly sensible of your attention. But you must suffer me to add a little, to the trouble which you have already imposed on yourself; and I assume this Liberty the more readily, as I am conscious that your Regard for every part of America, as well as your particular Friendship for the writer of this Letter, will exceedingly lighten the Burden.
You say that, “the Rice of Carolina on its arrival in France, is fouler and cheaper than the Mediterranean Rice; but if the Makers of it were to adapt their preparation of it to the Taste of that Country so as to give it the Advantage over the Mediterannian, of which it seems susceptible, it would very much increase the Consumption.” This is exactly what I wish to have done; and to accomplish it, I must request the Favor of you, to obtain for me, an accurate Account of the Process by which the Mediterranian Rice is prepared for Market; and, if any particular Practices are used in Thrashing, grinding, beating, or winnowing, other than those which are mentioned in the Post-script I shall be obliged to you, to send me a Model of them, either directly to Charleston, or by the way of New York, to the care of Mr. Jay. I will very thankfully repay whatever Expences may be incur’d in the Execution of this Business. If you could send at the same time, a small sample of the Mediterranian Rice with an account of the relative Price which it bears to the Carolina, on its first Importation, and on the Sale to  the Consumer, after that from America has been cleansed; and also what has been the average Price since the Peace, it would be of advantage. We are now in the Season for reaping, but a considerable Quantity of Rice will remain unthrashed until January and some even until February; if I could therefore receive a Satisfactory Answer to this Letter, by the End of January; I would have a parcel prepared according to the Mediterranian Plan; and ship’d to any House of Credit in France, concerned in the Commerce of Rice. The February Packet will be the first that will sail from L’Orient; but Mr: Adams will transmit thro’ the Hand of Mr. Jay any Letters, with which you may favour me by an English Packet and an opportunity you know will offer in every Month.
You are so great a Friend to the Dignity of Man and so thoroughly convinced of its being nearly connected with an agricultural Life, that you must be pleased to hear how extensively your Countrymen have turned their Minds to rural Affairs. Societies, for their promotion, are forming in various parts of America; and one Society has been already established in Carolina, under the Auspices of our most enlighten’d Characters. This is an happy Application of Abilities, as all the Necessaries, and most of the Conveniences of Life, are to be obtained, within the Limits of our own Territories. Before I conclude I must acknowledge the Pleasure which I have received in reading your Notes on Virginia. They do credit to your Understanding and your Heart. They have not found their way as far South as Carolina; and from the injunction which you impose on those, whom you have favoured with a Copy there is no probability of their getting there. But there are some things which to know, would provoke a Voyage to New York. Adieu my dear Sir and believe me to be with much Esteem your very sincere Friend,

Edward Rutledge

P.S. Our Mode of manufactoring Rice is to thrash it with a Flail, as other small Grains usually are; then the Chaff, and broken Straw, are winnowed from the Rough Rice, either by a Fan upon the Dutch Construction, or by the Wind, from a Scaffold, erected in the open Air. The Rough Rice is then ground between two large Pieces of Wood, imitating Mill Stones; which operation takes off the entire Husk, or rough Coat. It is then winnowed, which is always thro’ a Fan; then, it is put into large wooden Mortars, beat by Means of a Machine worked by Water, Horses, or Oxen, until a part of the inner Husk is taken off; it is then winnowed again; again beat, and then sifted thro’ wire Sieves, to separate the Flour  and broken, or what we call the Small Rice, from the whole, which is packed in Barrels, and exported.

